DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
1-7, 9-15, and 17-19 were previously pending and subject to a final office action filed on November 30, 2020 (the “November 30, 2020 Final Office Action”).  On February 26, 2021, Applicant filed a response to the November 30, 2020 Final Office Action (the “February 26, 2021 After Final Response), which (i) amended claims 1, 3, and 10; (ii) canceled claims 4, 5, 12, and 13; and (iii) requested reconsideration of claims 1-3, 6, 7, 9-11, 14, 15, and 17-19 under the After Final Consideration Pilot Program 2.0 (AFCP 2.0).  On March 10, 2021, an Advisory Action was mailed to Applicant advising that the amendments in the February 26, 2021 After Final Response would not be entered, because: (1) they raised new issues that would require further consideration and/or search; and (2) they were not deemed to place the application in better form for appeal by materially reducing or simplifying the issues for appeal.
On March 17, 2021, Applicant filed a Request for Continued Examination in accordance with 37 CFR 1.114, requesting consideration of the previously submitted, un-entered amendments in the February 26, 2021 After Final Response (the “March 17, 2021 RCE”).  Based on the March 17, 2021 RCE, claims 1-3, 6, 7, 9-11, 14, 15, and 17-19, as recited in the February 26, 2021 After Final Response, are currently pending and subject to the non-final office action below.

Response to Applicant’s Remarks
Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. §§ 101 and 103
Upon further consideration and based on Applicant’s amendments and remarks submitted with the February 26, 2021 After Final Response and entered by the March 17, 2021 RCE, the rejections of claims 1-3, 6, 7, 9-11, 14, 15, and 17-19 under 35 U.S.C. §§ 101 and 103 are withdrawn.  Please see below for further clarification and complete analysis.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
- "an identification module", described in claims 1 and 10;
claims 1 and 10; and
- “an alerting module”, described in claims 1 and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	- The specification provides sufficient structure for the “identification module”; “association module”; and “alerting module”, wherein Applicant describes these components as being “provided as a software application configured to work with the operating system of a computer” (e.g., a generic processor). See Applicant’s specification as filed, p. 8, lines 7-10.  As such, the “identification module”; “association module”; and “alerting module”, are each interpreted as software that is implemented on a generic computer.  NOTE: While the display and selection module includes the generic placeholder of “module” that is coupled with functional language, the display and selection module utilizes a display screen (i.e., a tangible, computer component) in the claim language itself to perform the function of “displaying each of all possible distinct outcomes associated with the identified test as a selectable option.”  Therefore, the display and selection module is not interpreted under § 112(f), because the display screen provides sufficient structure for performing the function of the display and selection module.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1-3, 6, 7, 9-11, 14, 15, and 17-19 are deemed to be eligible under 35 U.S.C. § 101 for the following reasons.
Regarding the requirements under 35 U.S.C. § 101, the present invention, when evaluated in light of the 2019 Revised Patent Subject Matter Eligibility Guidance (the “2019 Revised PEG”), is patent eligible because it is deemed to be indicative of integrating an abstract concept into a practical application under Prong Two of Step 2A of the Alice/Mayo Test as described in the 2019 Revised PEG.  That is, while the present invention may be interpreted as being directed toward an abstract idea in the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, which under its broadest reasonable interpretation, encompasses a concept related to managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (i.e., identifying, associating, and storing disposable test kit data with patient data), the additional elements of claims 1 and 10, particularly the steps of:
an identification module stored in a non-transitory memory and executable by a processor identifying from the scanned unique test identifier a type of test performed by the disposable test kit;

a display and selection module automatically displaying on a display screen a graphical user interface (GUI) comprising each of all possible distinct outcomes associated with the identified type of test as a selectable option in response to the identification module identifying the type of test from the scanned unique test identifier on the disposable test kit, wherein each of all possible distinct outcomes is displayed in the GUI as an image corresponding to what the patient would see on the disposable test kit for each possible distinct outcome arising from use of the disposable test kit; and

an alerting module stored in a non-transitory memory and executable by a processor comparing the test data with previously collected test data, selecting a predetermined action from a database of predetermined actions according to results of the comparing, and automatically electronically transmitting a message to the patient to prompt the patient to perform a predetermined action based on the test data,
Alice/Mayo Test revised in the 2019 Revised PEG. See MPEP § 2106.05(e) and USPTO Memorandum, Recent Subject Matter Eligibility Decision: Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals, issued June 7, 2018 (available at https://www.uspto.gov/sites/default/files/documents/memo-vanda-20180607.PDF) (henceforth, referred to as the “Vanda Pharmaceuticals Memo”)).
For example, in Classen Immunotherapies, Inc. v. Biogen IDEC, the Supreme Court determined that an immunization step in a method of analyzing immunization schedules on the later development of chronic immune-mediated disorders in mammals in order to identify a lower risk immunization schedule was meaningful, because it integrated the results of the analysis into a specific and tangible method that resulted in the method “moving from abstract scientific principle to specific application.” See MPEP § 2106.05(e) (citing Classen Immunotherapies Inc. v Biogen IDEC).  In the present case, Applicant amended independent claims 1 and 10 to include the aforementioned steps to collect disposable test kit data and prompt a patient to perform further actions based on the collected test data.  Similar to how identifying a lower immunization schedule was considered a meaningful limitation in Classen, displaying all of the possible distinct outcomes associated with the identified test and receiving the user’s selection of one of the displayed possible distinct outcomes (as described in claims 1 and 10) is also deemed to be a meaningful limitation, because this step provides a specific and tangible method for determining further actions for the patient to perform, such as follow-up healthcare, based on the collected test data.
Further, Examiner notes page 6, lines 12-17 and page 9, lines 6-17 in Applicant’s specification as filed on December 29, 2017, as providing additional support for why the claims are being interpreted as integrating the abstract idea into a practical application – where Applicant discloses that apparatus and method allow test data to be collected without: (1) requiring the user to mentally interpret what is seen on claims 1 and 10 are at least deemed to integrate the abstract idea identified in the October 19, 2020 Final Office Action into a practical application under Prong Two of Step 2A of the Alice/Mayo Test revised in the 2019 Revised PEG, and thus are patent eligible.

Claims 1-3, 6, 7, 9-11, 14, 15, and 17-19 are deemed to be allowable over the prior art for the following reasons.
	Godshall et al. (Pub. No. WO 2005/111086) teaches a sample collection procedure for scanning patients, specimen collection containers, and other specimen collection activity (i.e., a method of collecting test data from use of a disposable test kit). See Godshall, p. 2, lines 34-39.  On page 4, lines 7-9 and lines 15-20, Godshall teaches a method for acknowledging and recording events in data collection of specimen collection orders (i.e., also part of the method of collecting test data from use of a disposable test kit) with a portable medical handheld device, which could include a barcode scanner, imager, radio frequency identification (“RFID”), infrared identification reader or similar technology (i.e., an apparatus for collecting test data from a disposable kit, comprising a code reader configured to scan bar codes).  On page 15, lines 31-38, Godshall teaches that a user scans the patient’s identity information 92 such as a barcode on the patient’s wristband (i.e., the scanner scans the patient identification code as well as the barcode on the collection container) and the handheld identifies the patient as matching the list of patient’s assigned to the handheld 93-95 (i.e., identifying the patient after scanning the patient’s barcode on their wristband).
Godshall teaches that the handheld comprises a graphical user interface (GUI) (i.e., a display screen) for displaying information that is useful for collecting specimen samples from a patient. See Godshall, p. 7, lines 9-11.  However, Godshall does not explicitly teach a method and apparatus for collecting test data from use of a disposable test kit, comprising: (1) “an identification module stored in a non-transitory memory and executable by a processor identifying from the scanned unique test identifier a type of test performed by the disposable test kit”; (2) “a display and selection module automatically displaying on a display screen a graphical user interface (GUI) comprising each of all possible distinct outcomes associated with the identified type of test as a selectable option in response to the identification module identifying the type of test from the scanned unique test identifier on the disposable test kit, wherein each of all possible distinct outcomes is displayed in the GUI as an image corresponding to what the patient would see on the disposable test kit for each possible distinct outcome arising from use of the disposable test kit”; and (3) “an alerting module stored in a non-transitory memory and executable by a processor comparing the test data with previously collected test data, selecting a predetermined action from a database of predetermined actions according to results of the comparing, and automatically electronically transmitting a message to the patient to prompt the patient to perform a predetermined action based on the test data.”

	Kokic et al. (Pub. No. US 2014/0161667) teaches a system that includes an operating program that is stored in the processor memory (i.e., an identification module stored in a non-transitory memory) and is adapted to execute on the processor 210 (i.e., executable by a processor) to perform the methods of the invention. See Kokic, paragraph [0025].  Paragraph [0034] teaches that the user scans a code or other indicia on the package of the test strip lot (i.e., scanning the unique test identifier on the disposable test kit) using the PCD 108 [Personal Communication Device] in step 504.  The PCD application running on the PCD 108 is adapted to decode the scanned code and determine the number and type of test strips 112 (i.e., the identification module identifies the type of test that is performed by the disposable test kit from the scanned unique test identifier) in the package.  With this test identification information, paragraph Kokic is capable of tracking all of the testing information.  However, Kokic does not explicitly teach a method and apparatus for collecting test data from use of a disposable test kit, comprising: (1) “a display and selection module automatically displaying on a display screen a graphical user interface (GUI) comprising each of all possible distinct outcomes associated with the identified type of test as a selectable option in response to the identification module identifying the type of test from the scanned unique test identifier on the disposable test kit, wherein each of all possible distinct outcomes is displayed in the GUI as an image corresponding to what the patient would see on the disposable test kit for each possible distinct outcome arising from use of the disposable test kit”; and (2) “an alerting module stored in a non-transitory memory and executable by a processor comparing the test data with previously collected test data, selecting a predetermined action from a database of predetermined actions according to results of the comparing, and automatically electronically transmitting a message to the patient to prompt the patient to perform a predetermined action based on the test data.”

	Zin et al. (Pub. No. US 2015/0301031) teaches various aspects of communication features for an electronic test device, where data obtained from the test device can be transferred or transmitted to a personal computer, tablet, smartphone, or receiver hub. Zin, paragraph [0032].  Paragraph [0051] teaches a test device that is provided with communication capabilities to an external processing and display device 50, where the results are transmitted to the external processing and display device (i.e., receiving via the GUI the outcome from collection of the test data).  Paragraph [0051] teaches that this feature is beneficial, because the external processing and display device 50 need not perform any interpretation or mathematical manipulation of measurements (e.g. photodiode currents) or intermediate computed values (e.g. the count values or M values described above) to produce a result for presentation to the user.  Paragraph [0065] teaches that the results may be transmitted to the display device for storage (i.e., activating storage of the test data to a data storer) and a history of the test results may be presented to the user.  However, Zin does not explicitly teach a method and apparatus for collecting test data from use of a disposable test kit, comprising: (1) “a display and selection module automatically displaying on a display 

	Sagona et al. (Pat. No. US 6,702,988) teaches a system and method, comprising an automated reader takes an image of the test kit and then automatically interprets and records the results (i.e., taking a photograph of the actual outcome of test on the disposable test kit). See Column 2, lines 13-15.  Column 3, line 21 teaches that the automated reader 55 includes an image (camera).  Column 8, lines 40-44 teach that in step 280 (see Figure 3) both the raw data and the interpreted results (i.e., the test data) may be automatically recorded and transmitted to the central computer (i.e., associating the test data with the results and storing the photograph at the central computer).  The recorded raw data may include, for example, the actual image data for the first valid image of the bars on the test strips (i.e., the test data includes the photograph that was taken).  Therefore, the data that is associated (and stored at the central computer) includes the testing data and the photograph that was taken.
Further, column 7, lines 61-65 teach that the system features provide the advantage of automatically reading and interpreting the results of a test, which eliminates the subjectivity in reading test results, and ensures that readings are done quickly, uniformly, and fairly.  However, Sagona does not explicitly teach a method and apparatus for collecting test data from use of a disposable test kit, comprising: (1) “a display and selection module automatically displaying on a display screen a graphical user interface (GUI) comprising each of all possible distinct outcomes associated with the identified type 

Surabattula, Deepti et al., Usability of Home Cholesterol Test Kits and How Their Results Impact Patients’ Decisions, Int’l J. of Industrial Ergonomics 39, 2009, pp. 167-73, https://www.sciencedirect.com/science/article/pii/S0169814108001224 (last visited Apr 8, 2021), hereinafter referred to as Surabattula.  Surabattula teaches that it was old and well-known that misinterpretation of results and delays in treatments were major concerns in the art of home health testing kits. See Surabattula, Abstract.  The Surabattula paper evaluates the use of home cholesterol test kits as compared to traditional clinical tests, in order to ensure that future healthcare decisions are based on correct information. Surabattula, p. 168, paragraphs under 2. Methods Section.  Surabattula further teaches that participants are given three future healthcare options to choose from including: (1) change in lifestyle; (2) visit a doctor; or, (3) no change in lifestyle/not visiting a doctor (i.e., prompting the patient to perform a predetermined action based on test data). Surabattula, p. 170, paragraphs under 3.2. Use of Test Information Section.  However, Surabattula does not explicitly teach a method and apparatus for collecting test data from use of a disposable test kit, comprising: (1) “a display and selection module automatically displaying on a display screen a graphical user interface (GUI) comprising each of all possible distinct outcomes associated with the identified type of test as a selectable option in response to the identification module identifying the type of test from the scanned unique test identifier on the disposable test kit, wherein each of all possible distinct outcomes is displayed in the GUI as an image 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Akogyeram II whose telephone number is (571) 272-0464.  The examiner can normally be reached on Monday - Friday, between 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Official replies to this Office action may now be submitted electronically by registered

http://www.uspto.gov/patents/processlfi!elefslguidance/index.isp. An EFS-Web Quick-Start
Guide is available at: http://www.uspto.gov/ebc/portallefslquick-start.pdf.
Alternatively, official replies to this Office Action may still be submitted by any one of fax, mail, or hand delivery.
Faxed replies should be directed to the central fax at (571) 273-8300.
Mailed replies should be addressed to:
United States Patent and Trademark Office:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314


/N.A.A./Examiner, Art Unit 3686

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686